Case 1:20-cv-00583-JPH-DML Document 12 Filed 07/22/20 Page 1 of 4 PageID #: 35




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

JOSHUA QUEENER,                                    )
                                                   )
                              Plaintiff,           )
                                                   )
                           v.                      )          No. 1:20-cv-00583-JPH-DML
                                                   )
INDIANA DEPARTMENT OF CORRECTIONS )
in their official and individual capacity as       )
custodian of the plaintiff,                        )
WEXFORD MEDICAL SERVICES INC in their )
official and individual capacity as Health Care    )
Provider for the Indiana Department of Correction, )
                                                   )
                              Defendants.          )

                           ORDER SCREENING COMPLAINT
                         AND DIRECTING SERVICE OF PROCESS

       Indiana Department of Correction (IDOC) inmate Joshua Queener commenced this 42

U.S.C. § 1983 action on February 14, 2020 and paid the partial filing fee on May 12, 2020. Dkt. 11.

The Court now screens the complaint and makes the following rulings.

                                               I.
                                       Screening Standard

       Because Mr. Queener is a prisoner, his complaint is subject to the screening requirements

of 28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint or any claim

within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief."

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a "short and plain statement of the claim showing that the pleader is

entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

                                                 1
Case 1:20-cv-00583-JPH-DML Document 12 Filed 07/22/20 Page 2 of 4 PageID #: 36




Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                               II.
                                          The Complaint

       The complaint names two defendants: Indiana Department of Correction (IDOC) and

Wexford Medical Services, Inc. (Wexford). Although the plaintiff is now incarcerated at Westville

Correctional Facility, the events alleged in the complaint took place while he was incarcerated at

Plainfield Correctional Facility.

       The plaintiff alleges that on May 3, 2019, he was attacked by another inmate who threw

hot liquid on him and beat him. He experienced second degree burns on his arm, ribcage and chest.

His leg and head were also injured. He was taken first the prison infirmary then to an Indianapolis

hospital. He was released back to the prison infirmary on May 6, 2019 and was placed in

segregation on approximately May 28, 2019.

       While in the hospital, his bandages were changed twice each day. Wexford received orders

to continue this schedule, but when he was released from the hospital, his bandages were only

changed once each week. The lack of proper wound care caused the bandage changes to be very

painful and delayed healing. On May 29, 2019, the plaintiff made multiple requests for pain

medication and wound care but he was refused for over a week. He experienced needless extreme

pain due to the lack of treatment. The plaintiff alleges that the defendants have a policy or practice

of 1) failing to meet inmates' emergency medical needs, and 2) failing to train staff to diagnose,

assess, or treat serious medical emergencies.




                                                  2
Case 1:20-cv-00583-JPH-DML Document 12 Filed 07/22/20 Page 3 of 4 PageID #: 37




       IDOC prepared an incident report, but the plaintiff has not seen it. He does not know the

identities of any of the individuals involved in his treatment. He seeks compensatory and punitive

damages.

                                                III.
                                       Discussion of Claims

       Applying the screening standard to the factual allegations in the complaint, certain claims

are dismissed while other claims shall proceed as submitted.

       First, any claim against the IDOC is dismissed as barred by the Eleventh Amendment.

"'The Eleventh Amendment bars private litigants' suits against nonconsenting states in federal

courts, with the exception of causes of action where Congress has abrogated the states' traditional

immunity through its powers under the Fourteenth Amendment.'" de Lima Silva v. Dep't of

Corrections, 917 F.3d 546, 565 (7th Cir. 2019) (quoting Joseph v. Bd. of Regents of Univ. of Wis.

Sys., 432 F.3d 746, 748 (7th Cir. 2005)). "This immunity extends to state agencies and state

officials in their official capacities." Id. As a state agency, Eleventh Amendment immunity would

apply to any claim for damages raised against the IDOC.

           Second, the plaintiff's policy and practice claim against Wexford shall proceed.

       This summary of remaining claims includes all the viable claims identified by the Court.

All other claims have been dismissed. If the plaintiff believes that additional claims were alleged

in the complaint, but not identified by the Court, he shall have through August 17, 2020, in which

to identify those claims. The complaint raises allegations against unknown individuals. Should the

plaintiff learn the identity of individual defendants through the discovery process, he may file a

motion to amend his complaint to name additional individual defendants.




                                                 3
Case 1:20-cv-00583-JPH-DML Document 12 Filed 07/22/20 Page 4 of 4 PageID #: 38




                                                IV.
                                         Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant

Wexford in the manner specified by Fed. R. Civ. P. 4(d). Process shall consist of the complaint,

dkt. [2], applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and

Waiver of Service of Summons), and this Order.

        The clerk is directed to serve Wexford electronically. The clerk is directed to terminate

the Indiana Department of Correction as a defendant on the docket. The Court understands that

defendant Wexford should properly be reflected on the docket as Wexford of Indiana, LLC.

Therefore, the clerk is directed to update the docket to reflect that the only defendant in this action

is Wexford of Indiana, LLC.

SO ORDERED.

Date: 7/20/2020




Distribution:

JOSHUA QUEENER
192015
WESTVILLE - CF
WESTVILLE CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Electronic service to Wexford of Indiana, LLC




                                                  4
